To dismiss an appeal taken by relator from the report of commissioners on claims and set aside the order of the commissioners making the allowance, on the ground that the claim is a contingent one-' under 3 ITow. Stat., Sec. 5932, and that the sole duty of the commissioners was to take the proofs and report the same to the Probate Court.
Denied November 5, 1895, with costs, on the ground that a claim upon a note, payable absolutely, secured by a real estate mortgage, is not, as between the holder and the estate of the maker, a contingent claim.